F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               FEB 19 1999
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 KYLE WILSON FORNEY,

               Plaintiff - Appellant,

          v.                                                No. 98-6334
                                                     (D. Ct. No. CV-98-499-T)
 STATE OF OKLAHOMA; JOHN                                    (W.D. Okla.)
 DOE, Assistant District Attorney;
 JANE DOE, Assistant District
 Attorney,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th

Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.

      This appeal is from an order of the district court dismissing plaintiff’s pro



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
se complaint filed pursuant to 42 U.S.C. § 1983 for failure to state a claim.

Plaintiff argues that the district court erred in finding that his complaint did not

allege a violation of his civil rights and was frivolous.

      Plaintiff filed this action pursuant to 42 U.S.C. § 1983, alleging various

violations of his civil rights in connection with a pending prosecution for the

crime of false declaration to a pawn broker. Plaintiff is apparently a pre-trial

detainee in the Oklahoma County Detention Center. Insofar as the record in this

case shows, plaintiff has not yet been tried on that pending prosecution. The

magistrate judge clearly construed the complaint liberally and reviewed

thoroughly the allegations in plaintiff’s pro se complaint. We agree with the

district court that the claims asserted lack an arguable basis in law or fact and fail

to state a claim upon which relief may be granted. See 28 U.S.C. § 1915A(b)(1).

We therefore dismiss the petition and deny the motion for leave to proceed in

forma pauperis. The appeal is dismissed.

                                        ENTERED FOR THE COURT,



                                        Deanell Reece Tacha
                                        Circuit Judge




                                          -2-